UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7614



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KITANTE LONDON, a/k/a Keith, a/k/a Bone,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:03-cr-000645)


Submitted: November 15, 2006               Decided: November 27, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kitante London, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kitante London appeals a district court order denying his

motion to reopen sentencing. We have reviewed the district court’s

order and the record and affirm for the reasons cited by the

district court.   See United States v. London, No. 3:03-cr-000645

(D.S.C. filed Aug. 29, 2006; entered Aug. 30, 2006).      We grant

London’s motion for leave to proceed in forma pauperis.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -